IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM NATHANIEL                     NOT FINAL UNTIL TIME EXPIRES TO
TAYLOR, JR.,                          FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D13-5379
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 4, 2014.

An appeal from the Circuit Court for Escambia County.
Ross Goodman, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee; and William Nathaniel Taylor, Jr., pro se, for Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Pursuant to our recent decision in Taylor v. State, 140 So. 3d 1149 (Fla. 1st

DCA 2014), the conviction for which the appellant was sentenced to probation was

reversed and the matter remanded for a new trial. Accordingly, the judgment and
sentence being appealed herein, which was imposed upon revocation of probation,

is REVERSED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.




                                      2